Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I, claims 1-12, claims 13-20 have been cancelled, and newly claims 21-27 have been added in the reply filed on 03/04/2022 is acknowledged.
Preliminary Amendment
The Preliminary Amendment filed on 10/09/2019 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/03/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a third encapsulant” as claimed in claims 4, 5, 12, and 27-28; and “fourth encapsulant” as claimed in claim 23 must be shown or the feature(s) must be cancelled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claims 1-12, and 21-28 are objected to because of the following informalities:   
Regarding claims 1 and 9, the phrases, “first surface” and “second surface” have been employed more than once in the  claim to refer to surfaces that may be distinct but are not inherently so. The examiner suggests “third surface” and “fourth surface” if an unambiguous distinction is to be maintained.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The limitation, “include fillers having different sizes”, as recited in claims 2 and 10, is unclear with regard to whether the two recited encapsulants merely have fillers of a range of sizes, but the fillers are otherwise indistinguishable according to their sizes, or whether the two fillers have, for example, nonoverlapping ranges of sizes, and so could be distinguished according to their sizes.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 21, and 24-26 are rejected under 35 U.S.C. 102(a1) as being anticipated by MATSUZAWA (US 20190198432 A1, hereinafter, ‘MATSUZAWA’).
MATSUZAWA teaches in Fig. 1A and related texts, a semiconductor device package, comprising: 

a second substrate (10) having a first surface facing the first substrate and a second surface opposite to the first surface of the second substrate; 
a first electronic component (31) (see ¶0025, and/or ¶0032) disposed on the first surface of the second substrate(10) and electrically connected to the first surface of the second substrate (10); and  
a first encapsulant (32) (see ¶0033) and a second encapsulant (50)  (see ¶0048) between the first substrate (20) and the second substrate (10), wherein the first encapsulant is different from the second encapsulant.

    PNG
    media_image1.png
    234
    489
    media_image1.png
    Greyscale

[AltContent: rect]With regard to the first encapsulant (32) is different from the second encapsulant (50), 
please see the material of an underfill (32) ((or first encapsulant (32)) in ¶0033), and see MATSUZAWA teaches detailed “materials” of the second encapsulant (50) in ¶0048).
	Regarding claim 3, the limitation, “wherein the first encapsulant is disposed between the first electronic component and the second substrate; and the second encapsulant covers the first electronic component and the first encapsulant” is met by Fig. 1A above which shows the first encapsulant (32) is disposed between the first electronic component (31) and the 
Regarding claim 6, the limitation, “further comprising: a first electrical contact disposed between the first substrate and the second substrate, the first electrical contact electrically connecting the first substrate with the second substrate” is met by Fig. 1A above which shows the first electrical contact (40) (see ¶0025) disposed between the first substrate (20) and the second substrate (10).
Regarding claim 9, MATSUZAWA teaches in Fig. 1A and related texts, a semiconductor device package, comprising: 
a first substrate (20) having a first surface and a second surface opposite to the first surface of the first substrate; 
a second substrate (10) having a first surface facing the first substrate and a second surface opposite to the first surface of the second substrate; 
a first electronic component (31) (see ¶0025, and/or ¶0032) disposed on the first surface of the second substrate(10) and electrically connected to the first surface of the second substrate; and 
a first encapsulant (32) (see ¶0033) between the first substrate (20) and the second 
substrate (10); and 
a second encapsulant (50) (see ¶0048) disposed on the second surface of the second substrate. 
With regard to “wherein the first encapsulant is different from the second encapsulant”, please see the rejection in claim 1 above.
Regarding claim 21, the limitation, “The semiconductor device package of claim 1, wherein a lateral surface of the first substrate, a lateral surface of the second substrate, and a lateral surface of the second encapsulant are substantially coplanar” is met by MATSUZAWA’s  Fig. 1A as shown above.
Regarding claim 24, the limitation, “The semiconductor device package of claim 6, wherein the first electrical contact is covered by the second encapsulant” is met by MATSUZAWA”s Fig. 1A above which shows the first electrical contact (40) is covered by the second encapsulant (50).
Regarding claims 25 and 26, the limitations, “The semiconductor device package of claim 1, wherein the first electronic component includes a backside surface spaced apart from the first substrate”, and “wherein the backside surface of the first electronic component is covered by the second encapsulant”, are met by MATSUZAWA”s Fig. 1A above which shows the backside surface of the first electronic component (31) spaced apart from the first substrate (20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claims 1, 3, 6, 9, 21, and 24-26 above, in view of Kim et al. (US 2011/0304015 A1), and further in view of Yu et al. (US 20210193582 A1).
Regarding claim 7, MATSUZAWA teaches substantially the limitations of claim 1 above, but does not go into detail of further comprising: a second electronic component disposed on the first surface of the first substrate, wherein the second electronic component is electrically connected with the second surface of the first electronic component through the first substrate and the first electrical contact.  
Kim et al. shows in Fig. 4, a second electronic component (220a-c in combination) disposed on a first surface of a first substrate (120c), wherein the second electronic component (220a-c in combination) is electrically connected with the second surface of the first electronic component (210a) through the first substrate (120c) and a first electrical contact (705-708 in combination). 
It would have been obvious to one having an ordinary skill in the art before the effective of filing date of the claimed invention to have the second electronic component disposed on the first surface of the first substrate as shown by Kim’s Fig. 4 below that may offer several advantages, for example reducing space requirements for PCB assemblies caused by PoP assembly allowed smart phoned and other compact electronic devices to achieve higher levels of performance without increasing size.

    PNG
    media_image2.png
    361
    602
    media_image2.png
    Greyscale

	Regarding claim 22, MATSUZAWA teaches substantially the limitations of claim 1 above, but does not go into detail of further comprising: a shielding layer disposed on the lateral surface of the first substrate, the lateral surface of the second substrate, and the lateral surface of the second encapsulant. 
Kim et al. teaches comprising a shielding layer (300d) (see Fig. 4, i.e.,) disposed on the lateral surface of the first substrate, the lateral surface of the second substrate, and the lateral surface of the second encapsulant. 
It would have been obvious to one having an ordinary skill in the art before the effective of the filing date of the claimed invention to utilize the shielding layer on the lateral surface of the first substrate, the lateral surface of the second substrate, and the lateral surface of the second encapsulant that can prevent or substantially reduce electromagnetic interference (EMI).
Regarding claim 8, MATSUZAWA teaches substantially the limitations of claim 1 above, and further teaches comprising a second electrical contact (60) electrically connecting the first electronic component (31) (see MATSUZAWA’s Fig. 1A above) with the second substrate (10), 
Yu et al. teaches/shows in Fig. 18A or 18B, a third electronic component (260)  electrically connected with a second surface of a first electronic component (100) through a second substrate (240) and a second electrical contact (258). It would have been obvious to one having an ordinary skill in the art before the effective of the filing date of the claimed invention to electrically connect the third electronic component (260) as shown by Fig. 18B as suggested by Yu et al.

    PNG
    media_image3.png
    369
    746
    media_image3.png
    Greyscale


Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816